IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

GREGORY R. SWILLING
                                                        No. 69375-1-1
                        Respondent,
        v.                                              DIVISION ONE

SUSAN FAY BENGSTON,                                     UNPUBLISHED OPINION

                        Appellant.                      FILED:      MAR 0 4 2013


        PER CURIAM - Susan Bengston seeks review of an order ejecting her from a house

for violating her CR 2A settlement agreement with Gregory Swilling. We affirm.

        The law does not distinguish between litigants who elect to proceed pro se and

those who seek assistance of counsel. 1 Both must comply with applicable procedural

rules, and failure to do so may preclude review. 2 The most fundamental and frequently

cited rule of appellate procedure is that issues raised on appeal must be supported by

meaningful argument and pertinent legal authority. 3 Appellate courts generally will not

consider issues that do not comply with this rule. 4

        Here, Bengston claims the superior court erred (1) in accepting and addressing

an "illegally worded motion"; (2) in accepting and addressing a motion in which

Bengston was "wrongly named"; (3) "by not enforcing 15 min. per side to speak"; (4) by


        1
         In reMarriage of Olson, 69 Wn. App. 621, 626, 850 P.2d 527 (1993).
        2
         Olson, 69 Wn. App. at 626; State v. Marintorres, 93 Wn. App. 442, 452, 969 P.2d 501 (1999).
       3
         RAP 10.3(a)(6); In reMarriage of Arvey, 77Wn. App. 817,819 n.1, 894 P.2d 1346 (1995);
Saunders v. Lloyd's of London, 113 Wn.2d 330, 345, 779 P.2d 249 (1989).
       4
         King County v. Seawest lnv. Assocs., 141 Wn. App. 304, 317, 170 P.3d 53 (2007); Saviano v.
WesportAmusements. Inc., 144 Wn. App. 72, 84, 180 P.3d 874 (2008).
No. 69375-1-1/2


"manually correcting" Swilling's proposed order with interlineations "to create a Legal

Document"; and (5) by "imposing impossible parameters" in the judgment and "allowing

[her] no defensive rebuttal." Bengston fails, however, to support these claims with

meaningful legal analysis or pertinent authority. In addition, she fails to provide an

adequate record for review. 5 These omissions preclude review.

        In any event, the issues raised do not demonstrate a basis for relief from the

superior court's order. Accordingly, we affirm.

       Affirmed.




WE CONCUR:




       5
         Bengston has filed no clerk's papers, and although the proceedings below were apparently not
recorded, she could have submitted either an agreed or narrative report of proceedings. RAP 9.1 (b);
RAP 9.3; RAP 9.4